Citation Nr: 1735412	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 percent prior to January 25, 2017, for a skin rash disability. 


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and W.C.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from February 1971 through September 1971.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a September 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Board has previously remanded the Veteran's appeal.  Most recently, in May 2016, the Board returned the Veteran's appeal to the AOJ so that a new VA examination could be scheduled.  The Board additionally requested the AOJ obtain updated VA treatment records and associate them with the Veteran's claims file.  A review of the file indicates that the Veteran was scheduled for the appropriate VA examination in January 2017, and that the AOJ has obtained the Veteran's updated treatment records from the Tennessee Valley Health Care System ("HCS").  As such, the Board finds the AOJ has substantially complied with the May 2016 remand directives and the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Board's May 2016 remand, the AOJ issued a March 2017 rating decision which assigned an increased evaluation, of 60 percent disabling, for the Veteran's skin rash.  The AOJ granted this increased rating with an effective date of January 25, 2017, the date of the Veteran's VA examination.  A 60 percent disability rating represents the highest possible evaluation under the Diagnostic Code presently assigned for the Veteran's skin rash.  Therefore, the Board has recharacterized the issues on appeal as entitlement to an initial evaluation in excess of 30 percent, prior to January 25, 2017.  See AB v. Brown, 6 Vet. App. 35,38 (1993) (holding that a claimant is presumed to be seeking the highest evaluation assignable); see also Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (holding VA is obligated to determine all potential claims raised by the evidence). 

The Board additionally notes, during the pendency of the May 2016 remand, the Veteran's service-connected skin disability was reported to cause limitations on the Veteran's ability to work. However, neither the Veteran nor the evidence of record suggests he is unemployable as a result of this service connected disability.  To the contrary, the Veteran continues to remain employed as a truck driver.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reviewing this record, the Board observes that the AOJ has obtained and uploaded treatment records from the Murfreesboro VA Medical Center ("VAMC") which were not initially reviewed by the AOJ in the March 2017 Supplemental Statement of the Case ("SSOC").  However, these treatment records are not relevant to the current appeal, as they are ophthalmologic examinations.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c)(2016).  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's service-connected skin rash covered more than 40 percent of his total body prior to November 29, 2010. 

2.  Beginning on and after November 29, 2010, the medical evidence of record documents the Veteran's rash covered more than 40 percent of his total body.  





CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for the service-connected skin rash, have not been met or approximated for the period prior to November 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2016).  

2.  Beginning on and after November 29, 2010, the criteria for an increased rating of 60 percent have been met for the Veteran's service-connected skin rash.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code 7806 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for an increased initial rating for his service-connected skin rash is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated October 2004 and November 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of a skin rash, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for a skin rash, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the Veteran's updated treatment records from the Tennessee Valley HCS requested as part of the Board's May 2016 remand.  See Stegall, 11 Vet. App. 268 at 271.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2016 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal.  The Veteran was assisted this hearing by his former representative, Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with numerous VA examination which addressed the reported severity and frequency of the Veteran's skin disability manifestations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.
When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

That being the relevant generalized law to the increased rating claim, the Board observes the Veteran's skin rash disability has been rated under Diagnostic Code 7806, for dermatitis or eczema.  Under this Diagnostic Code, 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas of the body (such as the hands, face, and neck), or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned under DC 7806 for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of the exposed areas of the body or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016). 

The Board notes that in October 2008, regulations pertaining to the evaluation of the skin were amended effective October 23, 2008. It is further observed that the regulatory changes apply to applications received by VA on or after October 23, 2008, or where a claimant requests readjudication under the new criteria..  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013)).  As applied here, the Veteran's appealed the September 2010 rating decision which granted him service-connection for a skin rash and assigned the initial 30 percent disability evaluation.  Therefore, reference to the regulations in effect prior to September 23, 2008 is not necessary.   

The Board has reviewed the Veteran's longitudinal medical records, and after resolving all doubt in his favor, the Board finds the Veteran is entitled to an increased 60 percent evaluation beginning on and after November 29, 2010.  As of this date, the Board finds credible and probative evidence which indicates the Veteran's service connected skin rash worsened, and was present on approximately 50 percent of his body.  

Dermatological outpatient records from the Nashville VAMC first document a worsening of the Veteran's rash in November 2010.  During this examination, the clinician reported the Veteran's skin had hyperpigmented scaly patches across his bilateral shins, ranging in size from 1 to 4 centimeters in diameter.  The left shin was reported to exhibit a shiny, hyperpigmented, plaque.  The clinician further observed multiple scaly, ill-defined, hyperpigmented patches, which spread across the Veteran's chest, back,, buttock, and arms.  Following this appointment, the examining dermatologist reported the Veteran's rash covered approximately 50 percent of his total body.

A review of the Veteran's medical records dated subsequent to this November 29, 2010 examination document the continued spread and worsening of the service-connected rash.  Notably, during a December 2010 appointment, the examining clinician reported the Veteran had developed new areas of scaly and hyperpigmented patches across his bilateral feet.  An additional erythematous nodule, measuring 1.5 centimeters, was observed on his neck. 

The Board is aware that the evidentiary record contains some examinations which suggest the Veteran's rash covered less than 50 percent of his body.  For example, the Veteran was afforded a VA examination in November 2011, which indicated the service-connected skin rash covered approximately 20 to 40 percent of the Veteran's body.  The Board has reviewed this examination, but finds that it represents only a temporary improvement of the Veteran's service connected skin rash.  Specifically, a review of later dermatological appointments indicates that the Veteran's rash worsened in both total area covered and in overall symptomatology.  

For example, in February 2012, the Veteran was again observed to exhibit a rash over approximately 50 percent of his total body area.  The examining dermatologist reported the Veteran's trunk, face, neck, and bilateral upper and lower extremities exhibited "extensive" areas of xerosis, hyperpigmented patches, and scaling erythematous patches.  Following this examination of the Veteran's skin, the examining dermatologist reported that "when including all areas of post-inflammatory hyperpigmentation" the overall area affected was approximately 50 percent.  

Additionally, more recent examinations of the Veteran suggest his skin rash continued to spread and cover a larger area of the Veteran's skin.  For example, during a dermatology appointment in December 2012, the examining clinician reported the Veteran had developed scaling and erythema across his left and right eyebrows and within the nasolabial folds.  The clinical further documented the spread of hyperpigmentation and plaque patches across the Veteran's bilateral feet and left ankle.  During this examination, the Veteran reported increased symptoms of itching, despite the use of anti-inflammatory medications and his use of topical creams. 

During an examination in October 2015, the Veteran was observed to have worsened patches of hyperpigmentation across his feet and chest.  A 4 x7 centimeter lichenified thick plaque patch was observes on the Veteran's left ankle. Additionally areas of thin, hyperpigmented patches had developed across the Veteran's mid-chest.  The dermatologist further reported the Veteran had developed some areas of hyperpigmented papules across his chest. 

The Board finds the above cited objective evidence and lay reports of symptomatology to be credible and probative.  Taken as a whole, the longitudinal medical evidence indicates that the Veteran's service-connected skin rash began to increase in severity beginning on and after November 29, 2010.  Therefore, the Board finds sufficient evidence to grant and increased evaluation, of 60 percent, beginning on and after November 29, 2010.

However, in reaching this determination, the Board does not find any evidence which would warrant the assignment of an increased evaluation, in excess of 30 percent, for the Veteran's service connected skin rash prior to November 30, 2010.  For example, during an August 2010 dermatology examination, the Veteran was observed to have only three hyperpigmented scaly patches across his left shin, ranging in size from 1 to 4 centimeters in diameter.  Additional "mild" patches of were observed across his mouth face and chin.  Notably, the examining clinician did not observe the rash across the Veteran's chest, back, or feet.  The Veteran's subjective statements, made to examining clinicians, additionally suggest his symptoms were not as disabling.  For example, during a May 2010 dermatology examination, the Veteran reported that he only "intermittently" breaks out in rashes, but that otherwise his symptoms were well controlled.  
Earlier dermatological examinations similarly indicate the Veteran's skin rash did not cover more than 40 percent of his total body area.  During a VA examination in May 2007, the Veteran was observed to have post inflammatory hyperpigmentation patches scattered over his arms and with a few patches on his legs.  In total, the examiner reported that this rash covered between 20 and 40 percent of the Veteran's total body area.  During an April 2005 private dermatological examination, the Veteran was observed to have some post-inflammatory hyperpigmentation and mild erythema on the right and left upper extremities.  He also had some patches of dry skin. 

The Board has further considered whether any other Diagnostic Codes related to disabilities of the skin would provide for a higher disability evaluation.  See e.g. Diagnostic Codes 7800 - 7833.  However, the Veteran does not contend, nor does the evidence reflect, that he would warrant a separate or higher rating for American leishmaniasis (Diagnostic Code 7807); Old World leishmaniasis (Diagnostic Code 7808); discoid lupus erythematosus or subacute cutaneous lupus erythematosus (Diagnostic Code 7809); tuberculosis luposa (lupus vulgaris), active or inactive (Diagnostic Code 7811); dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) (Diagnostic Code 7813); bullous disorders (including pemphigus vulgaris, pemphigus foliaceous, bullous pemphigoid, dermatitis herpetiformis, epidermolysis bullosa acquisita, benign chronic familial pemphigus (Hailey-Hailey), and porphyria cutanea tarda) (Diagnostic Code 7815); psoriasis (Diagnostic Code 7816); exfoliative dermatitis (erythroderma) (Diagnostic Code 7817); malignant skin neoplasms (other than malignant melanoma) (Diagnostic Code 7818); benign skin neoplasms (Diagnostic Code 7819); cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) (Diagnostic Code 7821); papulosquamous disorders not listed elsewhere (including lichen planus, large or small plaque parapsoriasis, pityriasis lichenoides et varioliformis acuta (PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris (PRP)) (Diagnostic Code 7822); Vitiligo (Diagnostic Code 7823); diseases of keratinization (including ichthyoses, Darier's disease, and palmoplantar keratoderma) (Diagnostic Code 7824); urticaria (Diagnostic Code 7825); primary cutaneous vasculitis (Diagnostic Code 7826); erythema multiforme or toxic epidermal necrolysis (Diagnostic Code 7827); acne (Diagnostic Code 7828); chloracne (Diagnostic Code 7829); scarring alopecia (Diagnostic Code 7830); alopecia areata (Diagnostic Code 7831); hyperhidrosis (Diagnostic Code 7832); or malignant melanoma (Diagnostic Code 7833).  See 38 C.F.R. § 4.118.  

Therefore, the Board finds the probative medical evidence establishes that the Veteran is entitled to an increased evaluation of 60 percent for his service-connected skin rash beginning on and after November 29, 2010.  However, the Board finds the medical and lay evidence of record do not support the award of an increased disability rating during and period prior to November 29, 2010.  See Fenderson, 12 Vet. App. at 126.  

The Board has additionally considered whether the Veteran's skin disability is entitled to an extraschedular rating.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected skin disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reports his skin disability is characterized by itching, rashes, pain, swelling, discomfort, and functional effects such as an inability to sleep.  Under his presently assigned Diagnostic Code 7806, none of the above symptoms are referenced or listed.  Rather, the Diagnostic Code assigns ratings based upon the total area of skin affected.  However, the lack of specific reference to the Veteran's reported symptoms does not in and of itself warrant a referral for an extraschedular evaluation.  

As discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes.  As 38 C.F.R. §  4.118 specifies the Board is to consider numerous possible codes, which address a myriad of symptoms, the Board finds there is no symptom alleged by the Veteran which was not fully considered in the Board's analysis and assignment of a 10 percent disability evaluation.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

Furthermore, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016); see also § 4.21 (2016) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, as is the case with dermatitis and eczema, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2016).  

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2016) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  
In sum, for the reasons explained above, there are no disabling effects of the Veteran's skin disorder not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's skin disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to an increased evaluation, in excess of 30 percent, for the service-connected skin disability is denied for the period prior to November 29, 2010. 

Subject to the provisions governing the award of monetary benefits, beginning on and after November 29, 2010 an increased disability evaluation of 60 percent is granted for the service-connected skin disability. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


